Citation Nr: 1507034	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.

2.  Entitlement to service connection for heart condition, to include as due to herbicide exposure.

3.  Entitlement to service connection prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not step foot in Vietnam or have service on an inland waterway.  

2.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicides in service.

3.  The Veteran's STRs are negative for diabetes, a heart condition, and/or prostate cancer.

4.  The earliest post-service clinical evidence of diabetes, a heart condition, and/or prostate cancer is more than 20 years after separation from service.

5.  The most probative evidence of record does not support a finding that the Veteran has diabetes, heart condition, and/or prostate cancer casually related to, or aggravated by, service. 



CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for a heart condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3. The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in September 2013, January 2013, and June 2010.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The Board finds that VA clinical opinions with regard to the issues on appeal are not warranted. The most probative evidence of record does not reflect that the Veteran was exposed to herbicides, as defined by 38 C.F.R. § 3.307(a)(6), while in service. In addition, as is discussed in further detail below, there is no competent credible indication that the Veteran's claimed disabilities may be causally related to, or aggravated by, service on any basis other than herbicides. Thus, a VA clinical opinion is not warranted. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2014).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Initially, the Board will discuss whether the Veteran is entitled to the presumption that he was exposed to herbicides in service. VA recognizes that the U.S. military sprayed Agent Orange from 1962 to 1971 to remove trees and dense tropical foliage that provided enemy cover during the Vietnam War. Heavy sprayed areas included forests near the demarcation zone, forests at the junction of the borders of Cambodia, Laos, and South Vietnam, and mangroves on the southernmost peninsula of Vietnam and along shipping channels southeast of Saigon.  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2014). The General Counsel for VA has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997). Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases. See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001). Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides." M21-MR, IV.ii.1.H.28.h. The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN." Id.

The Veteran contends that he was exposed to herbicides while on the USS Hancock (CVA 19). The Board notes that STRs reflect that the Veteran was assigned to the USS Hancock from January 1969 until June 1970. The USS Hancock was an aircraft carrier as well as a deep water vessel. 

In January 2010 and June 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam. This list was most recently updated on December 9, 2014. The Veteran's ship is not among those listed. The Board also notes that a February 2009 VA Compensation & Pension Service Bulletin, which in pertinent part indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure. The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor is not the same as docking to the shore. Evidence of shore docking is required. A March 2013 memorandum, reflects that a Join Services Records Research Center's (JSRRC) investigation revealed that there is no evidence showing the USS Hancock was in brown waters or moored in-country. Additionally, the Veteran has not stated that he set foot on land in Vietnam; thus, additional information as to shore docking is not required. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict. In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.

The evidence of record is negative for service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam. The Board finds that the VA list of the locations of the military's ships is the most probative evidence as to whether the USS Hancock was in brown waters or moored in-country.

The March 2013 VA memorandum, "Formal finding on the unavailability of evidence showing veteran was in Vietnam and exposed to Agent Orange" reflects that there are negative results to develop for Vietnam service and/or herbicide exposure.

As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to Agent Orange. In addition, it has not been shown by competent credible evidence specific to this particular Veteran that he was exposed to herbicides listed under 38 C.F.R. § 3.307.

The Board will next determine whether the Veteran is entitled to service connection on a direct incurrence basis, other than alleged exposure to herbicides.

The Veteran's November 1974 report of medical examination for annual purposes reflects that the Veteran had a normal heart upon clinical examination. In addition the Veteran's EKG results were within normal limits. Laboratory findings for albumin and sugar were negative.  

The January 1977 VA report of medical examination for disability evaluation, conducted 3 months after separation, reflects the Veteran's cardiovascular and genito-urinary system, to include his prostate, was normal. His blood pressure was 128/82.The Veteran's STRs are negative for any complaints or, diagnosis of, diabetes, a heart condition, or prostate cancer.

Diabetes

The claims folder reflects the earliest clinical evidence of diabetes is in 2000, more than 20 years after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The evidence is against a finding that the Veteran had diabetes in service or that it manifested to degree of 10 percent disabling within one year from service separation. As noted above, the Veteran's STRs is void of a diagnosis or treatment for diabetes. Additionally, the claims folder does not consist of a medical opinion causally relating the Veteran's diabetes with his military service.  

The clinical evidence of record is against a finding that the Veteran's diabetes is causally related to, or aggravated by, active service.


Heart Condition

The claim folder reflects the earliest clinical evidence of a heart condition is in 1998, more than 20 years after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The evidence is against a finding that the Veteran had a heart condition in service or that a heart condition manifested to degree of 10 percent disabling within one year from service separation. (See November 1974 report of medical examination for annual purposes EKG results and January 1977 VA report of medical examination for disability evaluation, reflecting normal cardiovascular system). Similar to the Veteran's diabetes, the claims folder does not consist of a medical opinion causally relating the Veteran's heart condition with his military service. However; the claims folder does reflect a family history of heart disease for the Veteran. (See private medical records).  

The clinical evidence of record is against a finding that the Veteran's diabetes is causally related to, or aggravated by, active service.

Prostate Cancer

The claim folder reflects the earliest clinical evidence of a prostate cancer is in 2008, more than 30 years after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence is against a finding that the Veteran had prostate cancer in service.  (See January 1977 VA report of medical examination for disability evaluation, reflecting normal genito-urinary system, to include prostate). Again, the claims folder does not consist of  medical evidence causally relating the Veteran's prostate cancer with his military service.

The clinical evidence of record is against a finding that the Veteran's prostate cancer is related to, or aggravated by, active service.  

Conclusion

The evidence does not support a finding that the Veteran was exposed to herbicides in service.  

The Veteran's STRs do not reflect treatment or diagnoses of the Veteran's claimed conditions. The Veteran's pertinent medical symptoms were noted to be normal shortly after separation.  In addition, the evidence does not support a finding that any of the claimed disabilities manifested to a degree of 10 percent or more disabling within one year after separation from service. 

The Veteran's disabilities were diagnosed more than 20 years after separation from service. The Veteran may be competent to attest to symptoms he has experienced; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion that his disabilities are due to service, especially in light of the complicated nature of the disabilities and his medical history. Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for diabetes, to include as due to herbicide exposure is denied.

Entitlement to service connection a heart condition, to include as due to herbicide exposure is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


